Citation Nr: 1037141	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-28 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, type 
II. 

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for a kidney condition, to include as secondary to service-
connected diabetes mellitus, type II.

3.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1966.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 RO decision, which denied claims 
for service connection for hypertension, a kidney condition, and 
erectile dysfunction.

The Board notes that the RO adjudicated the Veteran's claim for 
service connection for a kidney condition as a new claim, as 
opposed to an application to reopen a previously denied claim for 
service connection.  However, the Board notes that the Veteran 
was denied service connection for a kidney infection in an April 
1971 rating decision.  As such, the Board will characterize this 
claim as an application to reopen a previously denied claim for 
service connection for a kidney condition, to include as 
secondary to service-connected diabetes mellitus, type II.  
Despite any determination reached by the RO, the Board must find 
new and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The 
following decision addresses this question.

With regard to the Veteran's claim for service connection for 
erectile dysfunction, the Veteran indicated in his February 2007 
claim that he was claiming service connection for erectile 
dysfunction and entitlement to special monthly compensation for 
loss of use.  As will be discussed in further detail below, the 
Veteran's claim for service connection for erectile dysfunction 
is being remanded for further development.  Therefore, as it is 
yet to be determined whether or not the Veteran will be granted 
service connection for erectile dysfunction, a claim for special 
monthly compensation for this disability or for a particular 
rating for this disability cannot be determined at this point.  
If it is determined that this disability is related to the 
Veteran's active duty service or to a service-connected 
disability, the appropriate level of compensation will be 
determined at that time. 

In April 2010, a hearing was held before the undersigned Veterans 
Law Judge at the St. Petersburg, Florida RO.  A transcript of 
that proceeding has been associated with the claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case accompanied 
by waivers of initial review of this evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus, type II is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension is first shown by medical evidence dated over 1 
year after the Veteran's discharge from his active duty service, 
and the Veteran's hypertension is not shown by competent medical 
evidence to be etiologically related to a disease, injury, or 
event in service, to include a service-connected disability.

2.  By a RO decision dated in April 1971, the Veteran's claim of 
service connection for a kidney infection was denied on the basis 
that evidence of a kidney infection or hematuria was not found on 
the last examination. 

3.  Evidence received since the April 1971 RO decision is not 
cumulative or redundant, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a kidney condition, to include as secondary to service-connected 
diabetes mellitus, type II.

4.  Nephritis and calculi of the kidney is not shown by medical 
evidence dated within 1 year after the Veteran's discharge from 
his active duty service, and the Veteran is not shown by 
competent medical evidence to have a kidney condition that is 
etiologically related to a disease, injury, or event in service, 
to include a service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, is 
not proximately due to or the result of any service-connected 
disability, and may not be presumed to have been incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110, 1112, 1131, 1133, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

2.  The April 1971 RO decision denying the Veteran's claim of 
service connection for a kidney infection is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

3.  New and material evidence sufficient to reopen the Veteran's 
claim of service connection for a kidney condition, to include as 
secondary to service-connected diabetes mellitus, type II has 
been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

4.  A kidney condition was not incurred in or aggravated by 
service, is not proximately due to or the result of any service-
connected disability, and may not be presumed to have been 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 
1112, 1131, 1133, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains to 
the claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Thus, any error related to this element is 
harmless. 

VCAA letters dated in November 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  This letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this 
letter described how appropriate disability ratings and effective 
dates were assigned.  

Additionally, the Board observes that in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that with regard to matters 
that involve a request to reopen a previously denied claim for 
service connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to service 
connection, VA must first notify a claimant of the evidence and 
information that is necessary to reopen the claim.  To that end, 
the Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to the 
Veteran that explains the meaning of both 'new' and 'material' 
evidence, and also describes the particular type(s) of evidence 
necessary to substantiate any service connection elements that 
were found to be insufficiently shown at the time of the prior 
final VA denial.  See Kent, supra.

As will be discussed below, the Board is reopening the claim of 
service connection for a kidney condition, to include as 
secondary to service-connected diabetes mellitus, type II.  
Therefore, any failure to provide VCAA compliant notice with 
regard to the Veteran's application to reopen this claim would be 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 Veteran. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Board may proceed with 
consideration of the claim on the merits.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
and private medical records are in the file.  Additionally, the 
record was kept open an additional 60 days after the April 2010 
hearing in order to afford the Veteran the opportunity to submit 
any available medical records relevant to the claims.  The 
Veteran submitted no new records, nor did he submit an 
Authorization and Consent to Release Information Form for new 
records.  As such, the Board finds that the Veteran was afforded 
ample opportunity to submit any relevant medical records or 
submit the necessary form to have VA obtain records.  All records 
identified by the Veteran as relating to these claims have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claims.  VA has fulfilled its duty to assist.
With regard to claims of service connection, the Board notes that 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

The Veteran was provided VA examinations for his hypertension and 
his kidney condition most recently in February 2007.  The 
examiner reviewed the claims file, conducted the appropriate 
diagnostic tests and studies, and noted the Veteran's assertions.  
Therefore, the Board finds these examination reports and 
opinions, along with the other medical evidence of record, are 
sufficient upon which to base a decision with regard to these 
claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).  

In determining these examination reports and opinions to be 
adequate, the Board notes that the examiner rendered opinions 
regarding the possibility that the Veteran's hypertension and 
kidney condition could be related to his service-connected 
diabetes mellitus, type II but did not render opinions regarding 
the possibility of a direct relationship between these 
disabilities and his active duty.  

With regards to the Veteran's claim for service connection for 
hypertension, the Board notes that there is no competent medical 
evidence linking this disability directly to military service, 
and no lay evidence of continuity of symptomatology suggesting an 
association to service. 

The Board is aware that Charles v. Principi, 16 Vet. App. 370 
(2002), requires VA to obtain a medical nexus opinion where the 
claimant has been diagnosed as having tinnitus and has proffered 
competent lay evidence of continuous symptoms of the disorder 
since his discharge from service.  Here, however, the Veteran has 
not asserted that he has had continuous symptoms of hypertension 
since his active duty, nor is there medical evidence suggesting 
such.  Thus, as there is no medical evidence suggesting an 
association between his current hypertension and service, and no 
lay evidence as to the presence of symptomatology in service or 
the continuity of symptoms since service, the Board finds that 
the third prong of McLendon is not met, and that a new VA 
examination or opinion regarding direct service connection for 
hypertension is not warranted.

With regard to the Veteran's claim for service connection for a 
kidney condition, the Board notes that the Veteran has asserted 
this condition could be directly related to service.  However, 
the Board finds that the medical evidence of record is sufficient 
to rebut this assertion.  As will be discussed in further detail 
below, the Veteran was afforded a VA examination in November 1970 
which addressed this issue.  More recently, it has been 
determined in the medical evidence of record that the Veteran's 
kidney condition is secondary to hypertensive nephrosclerosis, 
which is not service connected.  The Board notes that a medical 
examination is required when there is insufficient evidence to 
decide the case.  McLendon.  However, for the reasons that will 
be discussed in further detail, the Board does not find the 
evidence is insufficient to decide the Veteran's claim for 
service connection for a kidney condition on either a direct or a 
secondary basis.  Therefore, a new VA examination or opinion 
regarding direct service connection for a kidney condition is not 
warranted.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include hypertension, calculi of the kidney, 
and nephritis, may be presumed to have been incurred in service 
when manifest to a compensable degree within one year of 
discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

For any disability which is proximately due to, or results from, 
another disease or injury for which service connection has been 
granted shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2009).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) 
(2009); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, type 
II. 

The Veteran is seeking entitlement to service connection for 
hypertension.  Specifically, the Veteran has asserted that he has 
hypertension as secondary to his service-connected diabetes 
mellitus, type II.  

Hypertension means persistently high arterial blood pressure, and 
by some authorities the threshold for high blood pressure is a 
reading of 140/90.  Dorland's Illustrated Medical Dictionary at 
889 (30th ed. 2003).  For VA purposes, hypertension means that 
the diastolic pressure is predominantly 90 or greater, and 
isolated systolic hypertension means that the systolic pressure 
is predominantly 160 or greater with a diastolic pressure of less 
than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

A review of the Veteran's service treatment records reveals no 
complaints, treatment, or diagnoses of hypertension or high blood 
pressure during active duty.  On a September 1963 pre-induction 
Report of Medical Examination, the Veteran was noted as having a 
blood pressure of 130/80.  On an April 1964 pre-induction Report 
of Medical Examination, the Veteran was noted as having a blood 
pressure of 140/90.  On his August 1966 separation Report of 
Medical Examination, the Veteran was recorded as having a blood 
pressure of 132/86.

With regard to post-service medical records, the Board notes that 
the Veteran's blood pressure was recorded as 120/80 in a November 
1970 VA examination report.  Private medical records dating back 
to the 1980's reveal elevated blood pressure.  See Dr. I.H., M.D. 
treatment record, June 1983.  In a December 17, 1984, private 
treatment record from Dr. I.H., M.D., it was noted that the 
Veteran had hypertension probably secondary to chronic renal 
failure and prednisone. 

The Board notes that the Veteran was diagnosed with questionable 
diabetes mellitus, type II in approximately 2003.  However, 
medical records document elevated glucose levels dating back to 
the 1980's as well.  See I.H., M.D. treatment record, August 
1984.

The Veteran underwent a VA examination in February 2007.  The 
examiner reviewed the claims file and noted the Veteran's history 
of hypertension.  The examiner noted that the Veteran was 
diagnosed with hypertension many years ago.  The examiner also 
noted some of the Veteran's medical history regarding glucose 
levels.  Upon review of the claims file and examination of the 
Veteran, the examiner determined that the Veteran's hypertension 
is not caused by or a result of diabetes mellitus, type II.  The 
examiner noted that the Veteran's hypertension had its onset many 
years prior to diabetes.  There is no objective data to support 
aggravation.  

With regard to establishing service connection on a presumptive 
basis under the provisions applicable to chronic diseases, there 
is no medical evidence of record reflecting that the Veteran had 
hypertension manifested to a compensable degree within 1 year of 
discharge from service.  As such, service connection cannot be 
granted on a presumptive basis under 38 C.F.R. § 3.309(a). 

With regard to granting service connection on a direct basis, 
regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2009).  
The Board acknowledges that the Veteran was noted on an April 
1964 pre-induction Report of Medical Examination as having 
elevated blood pressure.  However, the Board notes that this was 
an isolated reading, and the Veteran's service treatment records 
did not reveal high blood pressure or hypertension throughout his 
active duty service.  Additionally, there is no medical opinion 
linking his current hypertension to his active duty service.  
Moreover, the Veteran himself has not offered a continuity of lay 
symptomatology since service.  Thus, the Veteran's claim for 
service connection for hypertension must fail on a direct basis.  
See Shedden, supra.

With regard to granting service connection on a secondary basis, 
the only medical opinion of record on the matter has specifically 
indicated that the Veteran's hypertension was not caused by or a 
result of diabetes mellitus, type II, and there is no objective 
data to support aggravation.  As such, service connection cannot 
be granted on a secondary basis.

To the extent that the Veteran was noted as having elevated 
glucose levels for many years prior to his diagnosis of diabetes 
mellitus, the Board notes that the examiner at the February 2007 
VA examination reviewed the claims file and noted the Veteran's 
previous medical history.  There is no indication that the 
examiner was unaware of the onset of high glucose levels and 
their relation with regard to the Veteran's onset of 
hypertension.  

The Board acknowledges the Veteran's contentions that he has 
hypertension as a result of his service-connected diabetes 
mellitus, type II.  The Veteran can attest to factual matters of 
which he had first-hand knowledge.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, the 
Board finds the medical evidence of record, including in 
particular the February 2007 VA examiner's opinion (which was 
based on a complete review of the claims folder) to be far more 
probative than the Veteran's lay assertions.  

In summary, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for hypertension, and the benefit-of-the-doubt 
rule is not for application. 


2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for a kidney condition, to include as secondary to service-
connected diabetes mellitus, type II.

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for a kidney condition.  After review of the evidence 
of record, the Board finds that new and material evidence has 
been submitted.

The Board notes that the Veteran was denied service connection 
for a kidney infection in an April 1971 RO decision.  Rating 
actions are final and binding based on evidence on file at the 
time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2009).  The claimant 
has one year from notification of an RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 7105(b) 
and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) 
(2009).  The Veteran was notified of the April 1971 RO decision 
via an April 19, 1971, letter.  He did not file a timely appeal.  
Therefore, the April 1971 rating decision became final.  See 38 
U.S.C.A. § 7105 (West 2002).  In order to reopen a claim which 
has been denied by a final decision, the claimant must present 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

The basis for the April 1971 denial was that evidence of a kidney 
infection or hematuria was not found on the last examination.  At 
the time of this denial, service treatment records and a November 
1970 VA examination report were of record. 

The new evidence submitted since this denial consists of 
statements and testimony from the Veteran, VA examination 
reports, and private treatment records.

With regard specifically to the VA records, the Board notes that 
the claims file contains a February 2007 VA examination report 
which indicated that the Veteran now has chronic kidney disease, 
stage III.  Therefore, in light of the fact that the newly 
submitted medical evidence reflects that the Veteran now has a 
current kidney condition, the Board concludes that the low 
threshold requirement for new and material evidence has been 
satisfied.  As such, the claim for service connection for a 
kidney condition is reopened.  The Board will not turn to 
evaluating the merits of this claim.

The Veteran asserts that he has a current kidney condition as a 
result of either his service-connected diabetes mellitus, type II 
or his active duty service.  

The Board has reviewed the Veteran's service treatment records.  
On a September 1963 pre-induction Report of Medical History, the 
Veteran was noted as having possible Boeck's sarcoidosis.  In a 
February 1965 service treatment record, the Veteran was noted as 
testing negative for sugar in his urine.  In a July 1965 service 
treatment record, the Veteran was noted as having epididymitis.  
A June 1966 service treatment record reflects that the Veteran 
tested negative for sugar in his urine but had moderate blood in 
his urine.  It was noted that his red blood cells were too 
numerous to count. 
With regard to post-service medical records, the Board notes that 
the Veteran underwent a VA examination in November 1970.  The 
Veteran was noted as having painless hematuria from his own 
history.  The cause was undetermined and no current symptoms or 
diagnosis were noted upon examination.  

Private treatment records from as early as the 1980's reflect 
complaints regarding the kidney and kidney stones.  See Dr. I.H., 
M.D. treatment record, February 1983.

More recently, the Board notes that the Veteran has been 
diagnosed with chronic renal insufficiency, attributed to 
nephrolithiasis.  See Dr. I.H., M.D. treatment record, July 2001.  
In an April 2006 private medical record from Dr. I.H., M.D., the 
Veteran was diagnosed with chronic kidney disease secondary to 
hypertensive nephrosclerosis. 

As noted above, the Veteran was diagnosed with questionable 
diabetes mellitus, type II in approximately 2003.  However, 
medical records document elevated glucose levels dating back to 
the 1980's.  See I.H., M.D. treatment record, August 1984.

The Veteran underwent a VA examination in February 2007.  The 
examiner reviewed the claims file and noted the Veteran's medical 
history relating to his kidney complaints.  The examiner noted 
that the Veteran has had kidney problems for many years.  The 
examiner also noted some of the Veteran's medical history 
regarding glucose levels.  Upon review of the claims file and 
examination of the Veteran, the examiner diagnosed the Veteran 
with chronic kidney disease.  The examiner noted that the Veteran 
has sarcoidosis with involvement of the liver, kidney, lung, and 
musculoskeletal system.  The examiner concluded by determining 
that the Veteran has chronic kidney disease, stage III that is 
not a complication of diabetes.  The examiner specifically noted 
that the Veteran's chronic kidney disease is not caused by or a 
result of diabetes mellitus, type II.  The examiner noted that 
the Veteran had onset of kidney stones and resultant decreased 
kidney function in the 1980's with no worsening of kidney 
function since his diabetes diagnosis.  The examiner determined 
that there is no objective data to support aggravation.  The 
creatinine is slightly improved since diagnosis of diabetes.  
With regard to establishing service connection on a presumptive 
basis under the provisions applicable to chronic diseases, there 
is no medical evidence of record reflecting that the Veteran had 
calculi of the kidney or nephritis manifested to a compensable 
degree within 1 year of discharge from service.  As such, service 
connection cannot be granted on a presumptive basis under 
38 C.F.R. § 3.309(a). 

With regard to granting service connection on a direct basis, 
regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2009).  
The Board acknowledges that the Veteran asserted at his April 
2010 hearing that he had symptoms in service he believes to be 
indicative of kidney problems, such as blood in the urine and 
painful problems with his right teste.  However, it was also 
specifically noted in his service treatment records that he had 
epididymitis.  There is no indication that the Veteran 
experienced symptoms in service which could be directly related 
to his current chronic kidney disease.  The Veteran was examined 
in November 1970, at which time no kidney condition was found 
upon examination.  At the April 2010 hearing, the Veteran 
indicated that he was first diagnosed with having kidney stones 
in 1970 or 1971.  Additionally, recent private medical records 
have attributed the Veteran's current chronic kidney disease to 
be secondary to hypertensive nephrosclerosis.  Therefore, as the 
Veteran's service treatment records did not reveal a chronic 
kidney condition throughout his active duty service, there is no 
medical opinion of record linking his current chronic kidney 
disease to his active duty service, and the medical evidence of 
record reflects that the Veteran's current chronic kidney disease 
is secondary to hypertensive nephrosclerosis, the Veteran's claim 
for service connection for a kidney condition must fail on a 
direct basis.  See Shedden, supra.

The Board acknowledges that the examiner at the February 2007 VA 
examination noted that the Veteran has sarcoidosis with 
involvement of the liver, kidney, lung, and musculoskeletal 
system.  The Veteran was noted on a pre-induction examination 
report as having possible Boeck's sarcoidosis.  However, to the 
extent that sarcoidosis pre-existed service, there is no 
indication that it was aggravated during service or that the 
Veteran exhibited any kidney symptoms relating to this disease in 
service.  Moreover, the Veteran does not assert his current 
kidney symptoms are related to a pre-existing diagnosis of 
sarcoidosis, nor is he claiming service connection for 
sarcoidosis. 

With regard to granting service connection on a secondary basis, 
the only medical opinion of record on the matter has specifically 
indicated that the Veteran's chronic kidney disease is not caused 
by or a result of diabetes mellitus, type II, and that there is 
no objective data to support aggravation.  As such, service 
connection cannot be granted on a secondary basis.

The Board acknowledges the Veteran's contention that he has a 
kidney condition as a result of his service-connected diabetes 
mellitus, type II.  The Veteran can attest to factual matters of 
which he had first-hand knowledge.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Likewise, while 
it is argued that medical literature provided by the Veteran is 
supportive of the claim for service connection, the Board finds 
that such generic texts, which do not address the facts in this 
particular Veteran's own case, and with a sufficient degree of 
medical certainty, do not amount to competent medical evidence of 
causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 
459 (1996).  Therefore, the Board finds the medical evidence of 
record relating specifically to the Veteran, including in 
particular the February 2007 VA examiner's opinion (which was 
based on a complete review of the claims folder) to be far more 
probative than the Veteran's lay assertions.  

In summary, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a kidney condition, and the benefit-of-
the-doubt rule is not for application. 


ORDER

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, type II is 
denied. 

As new and material evidence has been submitted regarding the 
claim of service connection for a kidney infection, to include as 
secondary to service-connected diabetes mellitus, type II, the 
Veteran's claim is reopened.  To this extent, and to this extent 
only, the appeal is granted.

Entitlement to service connection for a kidney condition, to 
include as secondary to service-connected diabetes mellitus, type 
II is denied.


REMAND

The Veteran is seeking entitlement to service connection for 
erectile dysfunction.  Specifically, the Veteran has asserted 
that he has erectile dysfunction as secondary to his service-
connected diabetes mellitus, type II.  After a thorough review of 
the Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication of 
this claim.  

A review of the Veteran's service treatment records reveals no 
complaints, treatment, or diagnoses of erectile dysfunction.  

With regard to post-service medical records, the Veteran was 
noted in a July 2007 private treatment record from Dr. I.H., M.D. 
as using Cialis as occasion requires for erectile dysfunction.  
In a January 2004 private treatment record from Nephrology Group 
of Northeast Florida, P.A., the Veteran was diagnosed with 
erectile dysfunction.   He was noted in a May 1998 private 
treatment record as having long-term erectile dysfunction.  See 
Dr. I.H., M.D. treatment record, May 1998.  In a June 1987 
private treatment record from this same physician, the Veteran 
was noted as experiencing impotence.  

As noted above, the Veteran was diagnosed with questionable 
diabetes mellitus, type II in approximately 2003.  However, 
medical records document elevated glucose levels dating back to 
the 1980's.  See I.H., M.D. treatment record, August 1984.

The Veteran underwent a VA examination in February 2007.  At this 
examination, the Veteran specifically denied experiencing 
erectile dysfunction.  However, the Board notes that this 
examination was not provided specifically for the Veteran's claim 
for service connection for erectile dysfunction. 

While the February 2007 VA examination report reflects that the 
Veteran specifically denied experiencing erectile dysfunction 
upon examination, it appears that the Veteran is currently being 
treated for erectile dysfunction by a private physician.  The 
Court has held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
a claim for VA disability compensation is filed or during the 
pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 
319 (2007).  Therefore, as the Veteran has not been afforded a VA 
examination specifically for his claim for service connection for 
erectile dysfunction, the Veteran has been treated for erectile 
dysfunction during the pendency of the claim, and there appears 
to be some discrepancy in the record as to whether or not he 
currently suffers from this condition, the Board finds that the 
Veteran should be afforded a VA examination for the proper 
assessment of his claim.  38 U.S.C.A. § 5103A (West 2002).  As 
such, this issue must be remanded in order to schedule the 
Veteran for a VA examination to determine whether he has a 
current diagnosis of erectile dysfunction that was caused or 
aggravated by his active duty or his service-connected diabetes 
mellitus, type II.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination for his claim for service 
connection for erectile dysfunction.  The 
claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  The examiner should elicit from 
the Veteran a history of his symptoms 
relating to his claimed erectile 
dysfunction.  After reviewing the file, 
examining the Veteran, and noting his 
reported history of symptoms, the examiner 
should render an opinion as to whether the 
Veteran currently has erectile 
dysfunction.  If so, opinions should be 
provided as to whether it is at least 
as likely as not that the Veteran's 
current erectile dysfunction was 
caused or aggravated by his active 
duty service or was caused or 
aggravated by his service-connected 
diabetes mellitus, type II.  

It would be helpful if the physician would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinions provided.

2.	Then, the RO/AMC should readjudicate the 
claim.  In particular, the RO should 
review all the evidence that was submitted 
since the August 2008 statement of the 
case (SOC).  In the event that the claim 
is not resolved to the satisfaction of the 
Veteran, he should be provided a 
supplemental statement of the case (SSOC), 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


